Exhibit 10.45

 

SECURITY AGREEMENT

 

This Security Agreement (the “Security Agreement”), is dated effective as of the
8th day of April 2003 (the “Effective Date”), and is by and between
Schlotzsky’s, Inc., a Texas corporation (the “Debtor”), and John C. Wooley and
Jeffrey J. Wooley (collectively, the “Secured Party”).

 

Section I.                                              CREATION OF SECURITY
INTEREST

 

The Debtor hereby grants to the Secured Party a security interest in the
Collateral described in Section II of this Security Agreement to secure
performance and payment of the obligations and indebtedness of the Debtor to the
Secured Party described in Section III of this Security Agreement (collectively,
the “Indebtedness”).

 

Section II.                                          COLLATERAL

 

In order to secure the payment when due of any and all Indebtedness, the Debtor
hereby pledges to the Secured Party and grants to the Secured Party a security
interest in and to the following properties (collectively, the “Collateral”): 
all of the Debtor’s accounts, contract rights and general intangibles (including
without limitation payment intangibles), and all proceeds thereof, whether cash,
deposit accounts, investment securities, general or payment intangibles, or
otherwise; provided, however,  that there is expressly excluded from the
Collateral hereunder that property which has previously been pledged to area
developers under area developer agreements and any amounts designated as
advertising contributions under franchise agreements.

 

Section III.                                      PAYMENT OBLIGATIONS OF THE
DEBTOR

 

1.                                       The Debtor shall pay to the Secured
Party any sum or sums due or which may become due pursuant to that certain
Promissory Note dated of even date herewith in the original principal sum or
$1,000,000.00, executed by the Debtor and payable to the order of the Secured
Party, including any renewals, extensions or rearrangments thereof (the “Note”),
in accordance with the terms of such Note and the terms of this Security
Agreement as well as all other indebtedness now due and owing the said Secured
Party hereunder or under any other document executed in connection with or as
security for the Note.

 

2.                                       The Debtor shall account fully and
faithfully to the Secured Party for proceeds from disposition of the Collateral
in any manner and shall pay or turn over promptly in cash, negotiable
instruments, drafts, assigned accounts or chattel paper all the proceeds from
each sale to be applied to the Debtor’s Indebtedness to the Secured Party,
subject if other than cash, to final payment or collection.  Application of such
proceeds to Indebtedness of the Debtor shall be in the sole discretion of the
Secured Party, provided such application of proceeds is made by the Secured
Party in a reasonable manner.

 

3.                                       The Debtor shall pay to the Secured
Party on demand all expenses and expenditures, including reasonable attorney’s
fees and other legal expenses incurred or paid by the Secured Party in
connection with the origination of the loans evidenced by the Note and/or in

 

1

--------------------------------------------------------------------------------


 

exercising or protecting its interests, rights and remedies under this Security
Agreement, plus interest thereon at the rate of interest provided for matured,
unpaid amounts under the Note (the “Default Rate”).

 

4.                                       The Debtor shall pay immediately,
without notice, the entire unpaid Indebtedness of the Debtor to the Secured
Party whether created or incurred pursuant to this Security Agreement or
otherwise, upon the occurrence of an Event of Default under Section V of this
Security Agreement.

 

Section IV.                                      THE DEBTOR’S REPRESENTATION,
WARRANTIES AND AGREEMENTS

 

1.                                       All information supplied and statements
made by the Debtor in any financial, credit or accounting statement or
application for credit prior to, contemporaneously with or subsequent to the
execution of this Security Agreement are and shall be true, correct, complete,
valid and genuine.

 

2.                                       No Financing Statement covering the
Collateral or its proceeds is on file in any public office; and, except for the
security interest granted in this Security Agreement, there is no lien, security
interest or encumbrance in or on the Collateral.

 

3.                                       Until default, the Debtor may use the
Collateral in any lawful manner not inconsistent with this Security Agreement or
with the terms or conditions of any policy of insurance thereon and except for
accounts and contract rights may also sell the Collateral in the ordinary course
of business.  The Secured Party’s security interest shall attach to all proceeds
of sales and other dispositions of the Collateral.

 

4.                                       At the request of the Secured Party,
the Debtor will maintain a special bank account with American Bank of Commerce,
over which the Secured Party shall have the sole power of withdrawal.  Upon the
Secured Party’s demand, the Debtor will deposit upon receipt all checks, drafts,
cash and other payments pursuant to the Debtor’s contract rights, or in payment
or on account of the Debtor’s accounts.  At least once a week, the Secured Party
will apply the whole or part of the funds on deposit in the special account
against the principal or interest or both of the Indebtedness.  The Secured
Party may determine the order and method of such application.  Any portion of
funds on deposit in the special account which the Secured Party elects to not so
apply may be paid over by the Secured Party to the Debtor.

 

5.                                       The Debtor shall, at its own expense,
do, make, procure, execute and deliver all acts, things, writings and assurances
as the Secured Party may at any time request to protect, assure or enforce its
interests, rights and remedies created by, provided in or emanating from this
Security Agreement.

 

6.                                       The Debtor shall not sell, lend, rent,
lease or otherwise dispose of the Collateral or any interest therein except as
authorized in this Security Agreement or in writing by the Secured Party, and
the Debtor shall keep the Collateral, including the proceeds thereof, free from
unpaid charges, including taxes, and from liens, encumbrances and security
interests other than that of the Secured Party.

 

2

--------------------------------------------------------------------------------


 

7.                                       The Debtor shall sign and execute alone
or with the Secured Party any Financing Statement or other document or procure
any document and pay all connected costs, necessary to protect the security
interest under this Security Agreement against the rights or interests of third
persons.

 

8.                                       The Debtor is the owner of the
Collateral free of all liens, claims and encumbrances, except as created by this
Security Agreement.

 

Section V.                                          EVENTS OF DEFAULT

 

The Debtor shall be in default under this Security Agreement upon the happening
of any condition or event set forth below (herein called an “Event of Default”):

 

1.                                       The Debtor’s failure to pay when due
any Indebtedness secured by this Security Agreement and the continuance of such
failure beyond any applicable period of grace and/or notice and cure.

 

2.                                       Default by the Debtor in punctual
performance of any of the obligations, covenants, terms or provisions contained
or referred to in this Security Agreement or in any note secured hereby and the
continuance of such default beyond any applicable period of grace and/or notice
and cure.

 

3.                                       Any warranty, representation or
statement contained in this Security Agreement or made or furnished to the
Secured Party by or on behalf of the Debtor in connection with this Security
Agreement or to induce the Secured Party to make a loan to the Debtor proves to
have been false in any respect when made or furnished.

 

4.                                       The Debtor’s dissolution, termination
of existence, insolvency or business failure; the appointment of a receiver of
all or any part of the property of the Debtor; an assignment for the benefit of
creditors by the Debtor; the calling of a meeting of creditors of the Debtor; or
the commencement of any proceeding under any bankruptcy or insolvency laws by or
against the Debtor or any guarantor, surety or endorser for the Debtor.

 

Section VI.                                      SECURED PARTY’S RIGHTS AND
REMEDIES

 

A.                                   Rights Exclusive of Default

 

1.                                       This Security Agreement, the Secured
Party’s rights hereunder or the Indebtedness hereby secured may be assigned from
time to time, and in any such case the Assignee shall be entitled to all of the
rights, privileges and remedies granted in this Security Agreement to the
Secured Party, and the Debtor will assert no claims or defenses it may have
against the Secured Party against the Assignee, except those granted in this
Security Agreement.

 

2.                                       The Secured Party may execute, sign,
endorse, transfer or deliver in the name of the Debtor, notes, checks, drafts or
other instruments for the payment of money and receipts, certificates of origin,
applications for certificates of title or any other documents, necessary to
evidence, perfect or realize upon the security interest and obligations created
by this Security Agreement.

 

3

--------------------------------------------------------------------------------


 

B.                                     Rights in Event of Default

 

1.                                       Upon the occurrence of an Event of
Default, and at any time thereafter the Secured Party may declare all
obligations secured hereby immediately due and payable and shall have the rights
and remedies of a Secured Party under the Texas Business and Commerce Code,
including without limitation thereto, the right to sell, lease or otherwise
dispose of any or all of the Collateral and the right to take possession of the
Collateral.  Unless the Collateral is perishable or threatens to decline
speedily in value or is of a type customarily sold on a recognized market, the
Secured Party will send the Debtor reasonable notice of the time and place of
any public sale thereof or of the time after which any private sale or other
disposition thereof is to be made.  The requirement of sending reasonable notice
shall be met if such notice is mailed, postage prepaid, to the Debtor at
203 Colorado, Austin, Texas  78703, Attention:  Chief Financial Officer (with a
required copy to General Counsel at the same address) at least ten (10) days
before the time of the sale or disposition.  Expenses of retaking, holding,
preparing for sale, selling or the like shall include the Secured Party’s
reasonable attorney’s fees and legal expenses, and the Debtor agrees to pay such
expenses, plus interest thereon at the Default Rate.  The Debtor shall remain
liable for any deficiency.

 

2.                                       The Secured Party may remedy any
default and may waive any default without waiving any other prior or subsequent
default.

 

3.                                       The Secured Party may notify the
account debtors or obligors of any accounts, chattel paper, negotiable
instruments or other evidences of indebtedness remitted by the Debtor to the
Secured Party as proceeds to pay the Secured Party directly.

 

4.                                       The Secured Party may demand, sue for,
collect or make any compromise or settlement with reference to the Collateral as
the Secured Party, in its sole discretion, chooses.

 

5.                                       The remedies of the Secured Party
hereunder are cumulative, and the exercise of any one or more of the remedies
provided for herein shall not be construed as a waiver of any of the other
remedies of the Secured Party.

 

Section VI.                                      ADDITIONAL AGREEMENTS

 

1.                                       The term “Debtor” as used in this
instrument shall be construed as singular or plural to correspond with the
number of persons executing this instrument as the Debtor.  The pronouns used in
this instrument are in the masculine gender but shall be construed as feminine
or neuter as occasion may require.  “Secured Party” and “Debtor”, as used in
this instrument, include the heirs, executors or administrators, successors,
representatives, receivers, trustees and assigns of those parties.

 

2.                                       If more than one person executes this
instrument as the Debtor, their obligations under this instrument shall be joint
and several.

 

3.                                       The section headings appearing in this
instrument have been inserted for convenience only and shall be given no
substantive meaning or significance whatever in

 

4

--------------------------------------------------------------------------------


 

construing the terms and provisions of this instrument.  Terms used in this
instrument which are defined in the Texas Uniform Commercial Code are used with
the meanings as therein defined.

 

4.                                       The law governing this secured
transaction shall be that of the State of Texas in force at the date of this
instrument.

 

5.                                       All property acquired by the Debtor
after the date hereof, which by the terms hereof is required or intended to be
subjected to the lien of this Security Agreement, shall, immediately upon the
acquisition thereof and without further mortgage, conveyance or assignment,
become subject to the lien of this Security Agreement as fully as though now
owned by the Debtor and specifically described herein.  Nevertheless, the Debtor
will do all such further acts and execute, acknowledge and deliver all such
further conveyances, mortgages, financing statements and assurances as the
Secured Party shall reasonably require for accomplishing the purposes of this
Security Agreement.

 

6.                                       Actions hereunder by the Secured Party
shall require the unanimous approval of all the persons comprising the “Secured
Party” hereunder.

 

EXECUTED to be EFFECTIVE AS OF, but not necessarily on, the Effective Date.

 

DEBTOR:

 

SECURED PARTY:

 

 

 

Schlotzsky’s, Inc.,

 

 

a Texas corporation

 

 

 

 

By:

 

/s/ RICHARD H. VALADE

 

 

/s/ JOHN C. WOOLEY

 

Richard H. Valade, Executive Vice President

John C. Wooley

 

 

 

 

 

/s/ JEFFREY J. WOOLEY

 

 

Jeffrey J. Wooley

 

5

--------------------------------------------------------------------------------